Citation Nr: 0617766	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-00 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for chronic back strain, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant/Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In that decision, the RO continued a 10 
percent rating for chronic low back strain.  The veteran 
expressed his disagreement with that decision in letters 
received in November 1993 and March 1994.  In a May 1994 
rating decision, the RO increased the rating to 20 percent 
effective April 1992.  The RO notified the veteran of the 
increase and his appellate rights, and advised him to respond 
within sixty days if he wished to continue his notice of 
disagreement.  The RO did not take further action on the 
claim.  In March 1999, the veteran's representative argued 
that the appeal was pending because the RO did not issue a 
statement of the case in compliance with VA regulations.  The 
RO issued a statement of the case in November 2002 and 
continued a 20 percent rating for chronic low back strain.  
In a February 2005 rating decision, the RO increased the 
rating to 40 percent effective October 29, 2004.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in May 2003, and the certified transcript 
is of record.  The Board considered this appeal in December 
2003 and determined that additional development was required.  
The matter was remanded and the RO performed all requested 
development.  The issue on appeal remains denied and is 
properly returned to the Board for appellate consideration.  

In May 2003, the veteran submitted a claim for entitlement to 
a total disability based on individual unemployability 
(TDIU).  The RO has not addressed the issue of entitlement to 
TDIU, and it is referred for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C. 





REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) directs 
that VA shall apprise a claimant of the evidence necessary to 
substantiate his/her claim for benefits.  During the pendency 
of this appeal, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including:  1) veteran status; 
2) existence of a disability; 3) a connection between the 
appellant's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  19 Vet. 
App. 473 (2006).  

In letters dated in June 2001, May 2004, and September 2004, 
VA notified the veteran of the information and evidence 
needed to demonstrate an increased rating for chronic back 
strain, but the letters did not provide notice of the 
information and evidence needed to demonstrate the effective 
date of an award.  The Board finds that the deficiency is 
significant in this case.  The veteran specifically expressed 
disagreement with a 20 percent rating as early as March 1999, 
and, in November 2003, the veteran's representative argued 
that manifestations of the veteran's disability warranted a 
40 percent rating.  The RO increased the disability rating to 
40 percent in February 2005, but it did not extend the 
effective date-established in that decision as October 29, 
2004-to the date of the veteran's original claim or his 
expressed disagreement with a 20 percent rating.  In other 
words, the veteran did not receive notice of the evidence 
needed to demonstrate that the severity of his disability 
warranted a higher rating prior to October 2004.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran VCAA notice of the 
information and evidence needed to 
establish the effective date of an award, 
and afford him an opportunity to submit 
additional evidence.  




2.  Review the case on the basis of any 
additional evidence.  If the benefit 
sought is not granted, furnish the veteran 
and his representative with a Supplemental 
Statement of the Case, and afford them a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

